DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a dense fluid expander configured to receive a two-phase stream and provide a two phase discharge” introduces new matter because the claim recitation encompasses subject that is not supported in the original disclosure. According to applicant’s original disclosure (see page 9 of the specification): Stream 48 which is cooled to produce cooled stream 58 passes through dense fluid expander 60 to stream 62, optionally through valve 64 and then stream 66 enters an upper portion of distillation column 22. Therefore, the stream entering and exiting the dense fluid expander being a two-phase stream is a new matter. 
Claim 8 recites the limitation “c. sending at least a portion of said vapor stream through a subcooler heat exchanger to produce a two-phase liquefied stream; d. sending the two-phase liquefied stream through a dense fluid expander to produce an expanded liquefied stream, wherein said expanded liquefied stream is a two-phase discharge from said dense fluid expander” introduces new matter because the claim recitation encompasses subject that is not supported in the original disclosure. According to applicant’s original disclosure (see page 9 of the specification): Stream 48 which is cooled to produce cooled stream 58 passes through dense fluid expander 60 to stream 62, optionally through valve 64 and then stream 66 enters an upper portion of distillation column 22. Therefore, the stream entering and exiting the dense fluid expander being a two-phase stream is a new matter. 
Claim 17 recites the limitation “sending said expanded liquefied stream through a backpressure valve to maintain a liquid state” introduces new matter because the claim recitation encompasses subject that is not supported in the original disclosure. The recitation includes maintaining a liquid after the backpressure valve (see that the scope of the recitation does not limit where the liquid is maintained).  Contrary to this scope, the applicant’s original disclosure states, “Valve 64 may be used to keep the discharge of dense fluid expander 60 single phase (liquid).” see page 9 of the specification.  Therefore, the disclosure only supports a step of maintaining a liquid at the discharge or outlet of the expander 60 and does not support maintaining a liquid state in the backpressure valve nor after the valve.  Summarily, the recitation includes new matter scope that the disclosure does not support.  For examination purposes, the recitation is met so long as the prior art teaches that a liquid is passed from the dense fluid expander to the backpressure valve. 
Claims 3-7, 10-16 and 18 are also rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gahier et al. (US 2011/0005273) in view of Barclay et al. (US 2012/0047943) and further in view of Foglietta et al. (US 2005/0204774).
In regard to claim 1, Gahier teaches a system for producing natural gas liquid products comprising
a. a fluid expansion valve (50) positioned downstream from a subcooler heat exchanger (28), wherein said subcooler heat exchanger (28) cools one or more reflux streams (96, 46) against an overhead vapor stream [82] (see at least fig. 1-7; ¶ 0114);
b. and a distillation column (30) positioned downstream from said fluid expansion valve [50] (See fig. 1-7).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander.
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a dense fluid expander (liquid turbine 54) in an approximately isentropic expansion. The liquid is then further expanded in a backpressure valve (isenthalpic expansion valve 55) and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a dense fluid expander would allow the system of Gahier to increase the amount of liquid leaving the expansion valve and also to recover energy from the expander for providing mechanical power to other devices. 
Gahier teaches sending the liquefied stream through a dense fluid expander to produce an expanded liquefied stream, but does not explicitly teach the stream entering and exiting the dense fluid expander being a two-phase stream.
However, Foglietta teaches hydrocarbon recovery process, wherein a second gas stream 28 is cooled substantially (in heat exchanger 38) so that a major portion, if not all, of second gas stream 28 is condensed. This cooled stream 29 is expanded to essentially fractionation tower pressure. Due to the reduction in pressure, some vapor is generated that will cool the entire stream 29 further. The cooled two-phase stream 29 is then sent to the fractionation tower 50 as reflux. Vapor from this reflux stream 29 combines with the vapor rising up the fractionation tower 50 to form tower overhead stream 52 (See ¶ 0027-0028). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify state of the stream coming out of the subcooler and exiting the dense fluid expander to a two-phase stream, based on the teaching of Foglietta since it has been shown that combining prior art elements to yield predictable results is obvious whereby adjusting the temperature of the subcooler and the expander to the desired temperature would allow the system of Gahier to provide the desired fluid to the distillation column in order to provide the desired amount of liquid and gas products. 

In regard to claim 3, Gahier teaches the system of claim 1, but does not teach further comprising a Joules-Thomson valve positioned on a line parallel to said dense fluid expander.
However, Barclay teaches a Joules-Thomson valve (53) positioned on a line parallel to the dense fluid expander [54] (See Barclay fig. 4; ¶ 0101). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gahier by implementing a Joules-Thomson valve on a line parallel to the dense fluid expander, in view of the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an additional Joules-Thomson valve would allow the system of Gahier to provide an expansion valve that can be used during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay ¶ 0101).
In regard to claim 4, Gahier, as modified, teaches that said dense fluid expander (expander 50 as modified above) is positioned to accept a liquid feed from said subcooler heat exchanger (28) into an upper portion of said distillation column [30] (see fig. 1-7 of Gahier).
In regard to claim 5, Gahier teaches the system of claim 1, wherein said distillation column (30) has an upper exit for a residue gas stream (84) and a lower exit for a liquid stream [82] (See Gahier, fig. 1-7;  ¶ 0139, 0145).
In regard to claim 6, Gahier teaches the system of claim 1, further comprising a recycle line (92/96) positioned to return a portion of a residual gas stream to said distillation column [30] (see at least Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 7, Gahier teaches the system of claim 6, wherein Gahier teaches an expansion valve (94) on said recycle line [92] (see fig. 1-7), but does not explicitly teach that the expansion valve is a dense fluid expander. However, official notice is taken that dense fluid expanders are well known for expansion of fluids and therefore it is obvious to one of ordinary skill in the art to use a dense fluid expander as an obvious substitution for the same purpose of increasing the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power (as stated in claim 1).

In regard to claim 8, Gahier teaches a process for separating a hydrocarbon mixture into a liquid stream and a vapor stream, said process comprising the steps of:
a. cooling (via HX 20) a hydrocarbon feed (16) to produce a two-phase mixture [42] (see fig. 1-7; ¶ 0110);
b. separating (via separator 22) said two-phase mixture (42) into a vapor stream (44) and a liquid stream [45] (see fig. 1-7; ¶ 0110-0113);
c. sending at least a portion of said vapor stream (44) through a subcooler heat exchanger (28) to produce a liquefied stream [49] (see at least fig. 1-7; ¶ 0114);
d. sending the liquefied stream (49) through a fluid expansion valve (50) to produce an expanded liquefied stream [52] (see fig. 1-7; ¶ 0114); and
f. sending said expanded liquefied stream (52) to a distillation column (30) to produce a liquids stream (82) and a residual gas stream [84] (See fig. 1-7; ¶ 0117, 0139, 0145).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander.
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a dense fluid expander (liquid turbine 54) in an approximately isentropic expansion. The liquid is then further expanded in a backpressure valve (isenthalpic expansion valve 55) and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a dense fluid expander would allow the process of Gahier to increase the amount of liquid leaving the expansion valve and also to recover energy from the expander for providing mechanical power to other devices. 
Gahier teaches sending the liquefied stream through a dense fluid expander to produce an expanded liquefied stream, but does not explicitly teach the stream entering and exiting the dense fluid expander being a two-phase stream.
However, Foglietta teaches hydrocarbon recovery process, wherein a second gas stream 28 is cooled substantially (in heat exchanger 38) so that a major portion, if not all, of second gas stream 28 is condensed. This cooled stream 29 is expanded to essentially fractionation tower pressure. Due to the reduction in pressure, some vapor is generated that will cool the entire stream 29 further. The cooled two-phase stream 29 is then sent to the fractionation tower 50 as reflux. Vapor from this reflux stream 29 combines with the vapor rising up the fractionation tower 50 to form tower overhead stream 52 (See ¶ 0027-0028). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify state of the stream coming out of the subcooler and exiting the dense fluid expander to a two-phase stream, based on the teaching of Foglietta since it has been shown that combining prior art elements to yield predictable results is obvious whereby adjusting the temperature of the subcooler and the expander to the desired temperature would allow the system of Gahier to provide the desired fluid to the distillation column in order to provide the desired amount of liquid and gas products. 
In regard to claim 10, Gahier, as modified, teaches that a portion (stream 92) of said residual gas stream (84) is returned to said distillation column [30] (See Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 11, Gahier teaches that said hydrocarbon feed (16) comprises a natural gas stream (See Gahier, ¶ 0101).
In regard to claim 12, Gahier teaches that said liquids stream (82) comprises a natural gas liquids stream (See Gahier, ¶ 0139-0143).
In regard to claim 13, Gahier teaches that said liquids stream comprises a mixture of propane and butane (See Gahier, ¶ 0140).
In regard to claim 14, Gahier, as modified, teaches that said dense fluid expander (50 as modified above) increases a percentage of liquids in said expanded liquid stream (See Barclay; ¶ 0100). Barclay teaches Liquid turbine 54 yield an increased liquid.
In regard to claim 15, Gahier as modified by Barclay teaches power produced by said dense fluid expander is recovered in a generator (57) or is allowed to dissipate (See Barclay; ¶ 0100). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Gahier by recover the power generated by the dense fluid expander in a generator, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby by recovering the power would allow the process of Gahier to provide an electrical power that can be used in other parts of system or in other part of the plant. 
In regard to claim 16, Gahier, as modified, teaches that said power is dissipated by being sent to an oil brake (See Barclay; ¶ 0083).
In regard to claims 17 and 18, Gahier teaches the system/process of claim 1 or 8, wherein Gahier, as modified above, teaches sending the liquefied stream through a dense fluid expander to produce an expanded liquefied stream, but does not teach sending said expanded liquefied stream through a backpressure valve to maintain a liquid state and then to said distillation column, wherein the backpressure valve is located between said dense fluid expander and said distillation column.
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a dense fluid expander (liquid turbine 54) in an approximately isentropic expansion. The liquid is then further expanded in a backpressure valve (isenthalpic expansion valve 55) and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). Further, Barclay teaches a backpressure valve (55) located between said dense fluid expander (54) and a column, wherein the column is in downstream communication with said backpressure valve via a liquid line (See Barclay fig. 4; ¶ 0099). Barclay teaches the liquid is expanded in isenthalpic expansion valve 55 and flashed to form a two-phase mixture of flash gas and LNG, which is clear that fluid line carries liquid to the column.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Gahier by implementing a backpressure valve between the dense fluid expander and the distillation column, in view of the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a backpressure valve would allow the process of Gahier to further regulate the flow of fluid from the dense fluid expander and provide expansion to the liquid and flash it into the column to form the two-phase mixture of flash gas and LNG (See Barclay ¶ 0099).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in the new ground(s) of rejection (in view of Foglietta et al. US 2005/0204774).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763